United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1703
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Jesus Valenzuela

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                            Submitted: October 24, 2016
                              Filed: October 27, 2016
                                   [Unpublished]
                                  ____________

Before SMITH, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

      Jesus Valenzuela directly appeals after he pleaded guilty to a drug charge, and
the district court1 sentenced him to a within-Guidelines-range prison term. His

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
counsel has moved for leave to withdraw, and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), challenging the application of a Guidelines
enhancement for possessing firearms. Valenzuela has filed a pro se brief, challenging
the same enhancement and the drug quantity used for sentencing purposes, and
arguing that the district court should have sua sponte held a suppression hearing and
suppressed evidence.

       We conclude that the application of the firearm enhancement was not plain
error. See United States v. Pirani, 406 F.3d 543, 549 (8th Cir. 2005) (en banc) (errors
not properly preserved are reviewed only for plain error); see also United States v.
Garcia, 772 F.3d 1124, 1125 (8th Cir. 2014) (for firearm enhancement, government
need only prove temporal and spatial nexus among weapon, defendant, and
drug-trafficking activity; such nexus exists when weapon was found in same location
where drugs or drug paraphernalia were located). We also conclude that Valenzuela’s
challenge to the drug quantity used at sentencing is contradicted by his own testimony
at the change-of-plea hearing. See Nguyen v. United States, 114 F.3d 699, 703 (8th
Cir. 1997) (defendant’s representations during plea-taking carry strong presumption
of verity). We further conclude that Valenzuela’s suppression arguments assert
non-jurisdictional defects or errors that were waived by his valid guilty plea. See
United States v. Staples, 435 F.3d 860, 864 (8th Cir. 2006) (by entering valid guilty
plea, defendant waives all non-jurisdictional defects or errors).

      Finally, we have independently reviewed the record pursuant to Penson v.
Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous issues for appeal.
Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                         -2-